Latimer, Judge
(concurring in the result) :
I concur in the result.
In United States v Tomaszewski, 8 USCMA 266, 24 CMR 76, a majority of the Court reached the conculsion that an accused was entitled as a matter of right to have a certified lawyer appointed to represent him at an Article 32 investigation, and that is now the law. In the case at bar, the officer appointed was a graduate of an accredited law school and shortly after the hearing was admitted to a State bar and certified by The Judge Advocate General of the Air Force as competent to try cases before general courts-martial. While there was a lack of certification at the time of the pretrial hearing, there is no claim of specific prejudice, and the record shows the absence of harm to the accused. Therefore, I join in reversing the decision of the board of review.